          Case 1:21-cr-00278-BAH Document 20 Filed 04/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

                                     :
               v.                                 1:21-cr-278
                                     :

ROBERT SCHORNAK                      :


                                     NOTICE OF FILING

       Undersigned counsel, on behalf of Robert Schornak, respectfully submits the

attached for filing in the docket.


                                           Respectfully submitted,
                                           A.J. KRAMER
                                           FEDERAL PUBLIC DEFENDER


                                                  /s/
                                           EUGENE OHM
                                           Assistant Federal Public Defender
                                           625 Indiana Ave., NW
                                           Suite 550
                                           Washington, DC 20004
                                           (202) 208-7500
                                           eugene_ohm@fd.org
             Case 1:21-cr-00278-BAH Document 20 Filed 04/27/21 Page 2 of 3




                            FEDERAL PUBLIC DEFENDER
                               DISTRICT OF DISTRICT COLUMBIA
                              ________________________________________
                                          625 Indiana Ave. NW.
                                          Washington, DC 20004
                                                (202) 208-7528
                                          FAX (202) 208-7515

  FEDERAL PUBLIC DEFENDER                    Appellate Counsel               ASSISTANT FEDERAL PUBLIC DEFENDERS
  A.J. KRAMER                                  Lisa Wright                                  CARLOS VANEGAS
                                             Rosanna Taomina                                  DANIELLE JAHN
                                              Sandra Roland                                       DAVID BOS
                                               Tony Axam                                        EUGENE OHM
                                                                                          MICHELLE PETERSON
                                                                                                 TONY MILES


                                          April 27, 2021


Amanda Fretto
Assistant United States Attorney
555 Fourth St. NW
Washington D.C. 20053
       Re:     United States v. Robert Schornak, 21-cr-278

Dear Ms. Fretto:

        I am writing you to request a Bill of Particulars as to Counts 1, 2 and 3 in the Indictment,
filed April 2, 2021. A bill of particulars serves to provide a defendant with essential details of
the charges against him to ensure that he is adequately “informed of the nature and cause of the
accusation” under the Sixth Amendment and can be prepared to meet the charges and avoid
surprise. See Russel v. United States, 369 U.S. 749, 763 (1962).

        In Count One, you charge Mr. Schornak with Obstruction of an Official Proceeding and
Aiding and Abetting, in violation of 18 USC § 1512 (c)(2) and (2). You allege that Mr.
Schornak “corruptly” obstructed, influenced and impeded an official proceeding. Please proffer
the facts from which you have charged Mr. Schornak with an offense that requires proof of
corrupt intent.

        In addition, please indicate whether you have charged Mr. Schornak as a principal
offender or as an aider and abettor. If you are charging Mr. Schornak as an aider and abettor,
please indicate the individual(s) that you believe Mr. Schornak aided and abetted and the factual
basis underlying your theory that Mr. Schornak shared the same intent as that individual.

        In Counts Two and Three, you charge Mr. Schornak with Entering and Remaining in a
Restricted Building (Count Two) and Disorderly and Disruptive Conduct in a Restricted
Building (Count Three) in a restricted area where the Vice President and Vice President-elect
were temporarily visiting. Please indicate the nature of the violent conduct you are alleging for
Mr. Schornak. Please also indicate the times that the Vice President and Vice President-elect
were temporarily visiting and the times that you allege that Mr. Schornak was on Capitol
grounds.
         Case 1:21-cr-00278-BAH Document 20 Filed 04/27/21 Page 3 of 3




       I would appreciate a timely response so that I may file a Motion with the Court under
Federal Rule of Criminal Procedure 7(f) if you decline to provide a Bill of Particulars.

       Please let me know if you have any questions.



                                                           Best,




                                                           Eugene Ohm
                                                           Attorney for Robert Schornak
                                                           Assistant Federal Public Defender
                                                           Federal Public Defender for the
                                                           District of Columbia
                                                           625 Indiana Avenue, NW
                                                           Washington DC 20004
